Citation Nr: 9904213	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  92-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for Reiter's syndrome, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the left ring finger, currently evaluated as 10 
percent disabling.

3.  Entitlement to restoration of a 10 percent rating for a 
prepyloric ulcer.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to May 
1962 and from May 1969 to April 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 1993, 
April 1996, and February 1998, the Board remanded this case 
to the RO for additional development.  In February 1998, the 
Board denied the veteran's claims of entitlement to 
compensable evaluations for bilateral varicose veins and for 
the residuals of pneumothorax.  Accordingly, these issues are 
not directly before the Board at this time.  Nevertheless, 
they will be addressed within the context of the veteran's 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

With regard to the veteran's service-connected ulcer 
disorder, the record reflects that upon a rating action in 
May 1990, a 10 percent rating in effect for prepyloric ulcer 
was reduced to a noncompensable evaluation.  Shortly 
thereafter, in addition to appealing other determinations, 
the veteran expressed his disagreement with this reduction.  

In a Board remand dated March 1993, the issue was classified 
as entitlement to an increased (compensable) evaluation for 
prepyloric ulcers.  Upon a Board remand in April 1996, the 
issue was classified as entitlement to restoration of a 
10 percent rating for prepyloric ulcer.  Following the 
development requested in the 1996 remand, the RO issued a 
supplemental statement of the case to the veteran and his 
representative in August 1997 in which it was noted that the 
evaluation of prepyloric ulcer was continued as "10 percent 
disabling."  

In light of the supplemental statement of the case, in 
February 1998, the Board requested the RO to clarify the 
issue of whether the veteran's ulcer disorder had been found 
10 percent disabling or noncompensable.  




In a June 1998 supplemental statement of the case, the RO 
found that the supplemental statement of the case dated in 
August 1997 had erroneously reported that the issue was, in 
effect, a claim for an increase from 10 percent.  
Accordingly, in light of the history cited above, the current 
issue before the Board at this time is whether the veteran is 
entitled to restoration of a 10 percent rating for prepyloric 
ulcer.  

For reasons which will become clear below, the issue of 
entitlement to an increased rating for Reiter's syndrome is 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  Residuals of fracture of the left ring finger include a 
metal fixation pin traversing the distal end of the fourth 
metacarpal and the midshaft of the fourth metacarpal with an 
apparent old fracture of the distal fourth metacarpal.  Mild 
tenderness in this finger has been noted.  

2.  Manifestations of the prepyloric ulcer includes food 
lodging in the mid esophageal area.  Occasional indigestion 
without a history of constipation, diarrhea, abdominal pain, 
nausea, or vomiting, is reported.  

3.  The veteran is currently service connected for the 
chronic residuals of Reiter's syndrome, including 
degenerative joint disease, evaluated as 40 percent 
disabling; status post reduction with internal fixation of a 
fractured fourth metacarpal of the left, with finger 
distortion, evaluated as 10 percent disabling; a prepyloric 
ulcer, controlled by medication, currently evaluated as 
10 percent disabling; status post fusion of the third toe, 
right, currently evaluated as noncompensable; varicose veins, 
currently evaluated as noncompensable; and a status post 
pneumothorax with chest pain on palpation, currently 
evaluated as noncompensable.  The combined schedular 
evaluation is 50 percent.


4.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, are shown to be of such severity as 
to preclude him from following a substantial gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a fracture of the left ring finger have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.2, 4.3, 4.10, 4.40, 4.71a, 
Diagnostic Codes 5224 to 5227 (1998).

2.  The criteria for reducing the 10 percent evaluation for a 
prepyloric ulcer  have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.344, 4.114, Diagnostic 
Code 7305 (1998).  

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.341, 343, 4.16 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was discharged from his second period of active 
service in April 1986. Service medical records reveal 
treatment for an open fracture of the left fourth metacarpal 
in April 1981 with crossed K-wires.  The veteran also 
underwent extensive treatment for Reiter's syndrome.  
Disabilities associated with this disorder during the 
veteran's active service included pain and swelling in the 
feet and ankles, nonspecific urethritis, conjunctivitis and 
uveitis.  

The veteran filed a claim for VA compensation in May 1986.  
In an April 1987 rating decision, he was awarded a 20 percent 
evaluation for Reiter's syndrome, a 10 percent evaluation for 
his left finger fracture, and a 10 percent evaluation for a 
prepyloric ulcer.  The veteran filed a timely notice of 
disagreement to this determination in June 1987.  Additional 
treatment records were obtained, including a September 1987 
hospitalization report from a VA Medical Center (VAMC).  At 
that time, peptic ulcer disease was indicated.  The veteran 
was treated with nonsteroidal medication intermittently 
because of "occasional" gastrointestinal symptoms.  The 
veteran was assessed with Reiter's syndrome with some slight 
increased activity clinically, but without evidence of X-ray 
progression, with a systolic murmur.  

A review of outpatient treatment records indicates treatment 
for arthritis caused by the Reiter's syndrome, with mild pain 
in the right shoulder and in both elbows, wrists, and ankles.  
Low back pain was also indicated.  In a December 1989 
outpatient treatment record, it was noted that the veteran's 
pain was "constant."  Difficulties with the veteran's left 
eye were also noted.  

In a March 1990 VA examination, chronic Reiter's syndrome 
with degenerative joint disease of both knees was noted.  
X-ray studies revealed moderate loss at the L5 and S1 
intervertebral disc space.  

In a May 1990 rating decision, the veteran was awarded a 
40 percent evaluation for Reiter's syndrome with uveitis and 
conjunctivitis.  The veteran's service-connected prepyloric 
ulcer was reduced from 10 percent to noncompensable.  The RO 
noted the veteran's report that his ulcer condition was now 
"asymptomatic."  The RO appears to be referring to the 
March 1990 VA examination.  However, at this time, in a 
statement signed by the veteran in February 1990, he reported 
difficulties in swallowing foods to the point that food would 
not enter his stomach.  The veteran also complained of 
becoming increasingly more awkward and clumsy, and having 
difficulties in swallowing food.  During the evaluation of 
the veteran's digestive system in March 1990, it was noted 
that he was no longer on medication to treat this condition.  

In a May 1991 VA examination, Reiter's syndrome, with a 
series of disabilities associated with this condition, was 
noted.  At that time, the veteran stated he had pain in all 
ranges of motion.  That month, the veteran reported that he 
had completed high school and one year of college.  He noted 
that he had not worked since his retirement in February 1987.  
He had last worked as a construction electrician for the Navy 
from 1969 to 1987.  

In March 1993, the Board remanded this case to the RO for 
additional development.  At the request of the Board, the 
veteran underwent a VA examination in March 1994.  The 
veteran complained of chronic aches and pains with swelling 
in multiple joints.  Difficulty in standing or walking for 
long periods of time was noted.  Physical examination 
revealed no significant swelling or redness in any joints at 
that time.  However, diminished range of motion in both hips 
and both shoulders were noted.   The examiner concluded that 
the veteran was not disabled for a "sedentary type of 
employment."  

At the request of the Board, the veteran was evaluated in 
June 1994 to determine whether his disease had caused a 
cardiac condition.  It was noted that Reiter's disease could 
cause cardiac involvement in the form of acute pericarditis, 
apical systolic murmur, gallop and cardiac conduction 
abnormalities.  However, evaluation at that time had revealed 
that Reiter's disease had not affected the heart adversely at 
that time.  

Outpatient treatment records obtained at this time indicate 
treatment of the veteran's complaints of fatigue caused by 
Reiter's syndrome.  In May 1994, the veteran complained of 
swelling and pain in the hands and knees.  

In a July 1995 evaluation of the veteran's stomach, it was 
reported that he had been diagnosed with ulcers in 1983 or 
1984.  He complained of food lodging in his mid esophageal 
area.  At times, he was required to force himself to vomit 
for relief.  This condition was worse with spicy foods.  He 
also indicated that, at times liquids would not pass through.  
No abdominal pain, nausea, vomiting, constipation or diarrhea 
was indicated.  Occasional indigestion was reported.  The 
veteran's medications included Zantac and Gaviscon.  

Physical examination found no anemia.  An upper GI series had 
revealed a small hiatal hernia, otherwise unremarkable.  The 
stomach was within normal limits with no ulceration.  The 
duodenal loop was also normal.  The veteran was diagnosed 
with a history of peptic ulcer disease.  

At a July 1995 VA examination of the Reiter's syndrome, the 
physician reported that the veteran's hand showed decreased 
flexion of the proximal interphalangeal joints of several 
digits.  Some discomfort on full abduction of his shoulders 
and slight crepitus on external and internal rotation was 
also noted.  His wrist and elbows at that time were normal.  
Examination of the spine and hips was also essentially 
normal.  There was no swelling or effusion of either knee.  
The ankle and feet were essentially normal.  The examiner's 
impression noted Reiter's syndrome which was now of a 
"moderate activity."  The physician stated that he would be 
"capable of sedentary work."  

In April 1996, the Board again remanded this case to the RO 
for additional development.  Of record at that time was a 
copy of an October 1986 letter from the Social Security 
Administration (SSA) indicating an award of SSA disability 
benefits to the veteran.  The RO was requested to contact the 
SSA for the purpose of obtaining copies of the medical 
records relied upon to make this determination.  

Medical records were obtained from the SSA.  The SSA record 
includes primarily copies of medical records SSA appears to 
have obtained from VA, including service medical records.  

In June 1997, the RO contacted the veteran and requested he 
provide records of any private treatment for his 
service-connected disabilities since 1994.  Additional 
medical records were submitted by the veteran indicating 
continuous treatment of Reiter's syndrome.  Medical records 
indicate treatment of flare-ups caused by this condition.

In August 1997, the RO mistakenly noted that the veteran's 
prepyloric ulcer was evaluated at that time as 10 percent 
disabling.  The RO noted that the evaluation of 10 percent 
had been assigned for "recurring symptoms once or twice 
yearly."

In February 1998, the Board denied the veteran's claims of 
entitlement to compensable evaluations for bilateral varicose 
veins and the residuals of a pneumothorax.  The Board 
requested clarification of the RO's recent actions as to the 
issue of an increased rating/restoration of a 10 percent 
rating for a prepyloric ulcer.  With regard to the veteran's 
Reiter's syndrome, the Board stated, in pertinent part:  

The veteran's Reiter's syndrome is rated 
by analogy to rheumatoid arthritis.  
38 C.F.R. §§ 4.20, 4.71a, Diagnostic 
Code 5002 (1997).  Under this code, 
chronic residuals of Reiter's syndrome 
are evaluated on the limitation of motion 
or ankylosis of the appropriate 
diagnostic codes pertaining to disability 
of a specific joint or joints involved.  
This has not been accomplished.  

In light of the above, this issue was remanded to the RO for 
additional development.  At that time, the Board specifically 
cited to the United States Court of Veterans Appeals (Court) 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).

In March 1998, the RO again requested the veteran provide the 
names and addresses for doctors and/or hospitals that had 
treated him for Reiter's syndrome, the residuals of a 
fracture of the left ring finger, and for a prepyloric ulcer.  
In Mach and April 1998, he noted health care providers who 
had treated his disability from 1986 to the present.  No 
reference is made to treatment of the left ring finger 
disability.  Based on a review of the evidence of record, it 
is unclear if the RO ever attempted to obtain the records 
cited by the veteran in March and April 1998.  These include 
records from the United States Air Force Hospital in Biloxi, 
Mississippi, and the VAMC in Biloxi, Mississippi.  

At the request of the Board, an additional VA evaluation was 
performed in May 1998.  At that time, the examiner noted that 
he had reviewed the veteran's claims folder prior to the 
examination.  Examination of the veteran's left ring finger 
noted a well-healed scar on the dorsal aspect of the left 
ring metacarpal.  Mild tenderness to palpation of the 
metacarpal was also noted.  The veteran was able to oppose 
the thumb and the remaining fingertips satisfactorily.  Grip 
strength was considered on the order of 4.5/5 on the left 
compared to 5/5 on the right.  Most of the grip strength in 
the left hand was generated between the thumb, index and long 
fingers.  The veteran was right-handed.  X-ray studies at 
this time indicated a metal fixation pin traversing the 
distal end of the fourth metacarpal in the midshaft of the 
fourth metacarpal with an apparent old fracture of the distal 
4th metacarpal.  

With regard to Reiter's syndrome, the examiner noted that the 
veteran had multiple complaints, including neck and back 
pain, bilateral shoulder pain, bilateral hand pain and 
bilateral knee pain.  Occasional elbow pain and a history of 
morning stiffness were reported.  In general, increased 
levels of physical activity or the use of the joints caused 
increased pain.  The veteran reported that he had increased 
pain with activity such as bending, lifting, or carrying, as 
well as prolonged periods of weight bearing, squatting or 
going up and down steps.  

Physical examination noted that the veteran was 6 feet 2 
inches tall and weighed approximately 300 pounds.  Mild neck 
pain with bilateral paracervical tenderness was indicated.  
Both shoulders had 180 degrees of flexion and abduction.  
90 degrees of internal and external rotation was indicated.  
Pain was noted in both shoulders.  No tenderness to palpation 
was found.  Both elbows had from 0 to 145 degrees range of 
motion with no pain, redness or swelling, found.  The veteran 
had essentially full range of extension of the fingers, 
although a "swan-neck" type of deformity was noted in the 
ring finger of the left hand.  Tenderness to palpation of the 
left hand was also found.  Range of motion of the knees was 
from 0 to 125 degrees with mild pain on motion.  Mild pain on 
motion of the back was also indicated.  Examination of the 
ankles and feet was unremarkable.  

The physician stated that, with regard to the DeLuca 
provisions, he saw no evidence of weakened movement, excess 
fatigability or incoordination at this time.  Painful motion 
was, however, noted.  The examiner stated, in pertinent part: 

Certainly, I think that pain could 
further limit functional ability and 
flare-ups or with increased use, although 
it is not feasible to attempt to express 
this in terms of additional limitation of 
motion as this cannot be determined with 
any degree of medical certainty.  

As far as ability to do work-related 
activities, he was able to dress himself 
and drive himself to the examination so, 
therefore, he would qualify for at least 
the sedentary work level.  I think the 
problems he would have would include 
activities such as reaching or working 
overhead as well as activities such as 
carrying or lifting.  He would [be] 
impaired in his ability to bend or squat.  
I think he could go up several flights of 
steps but not on a frequent basis.  I do 
not think he would be able to climb 
ladders or work in unprotected heights.  
I think there would also be some 
diminution in his ability to perform fine 
manipulative movements with his hands.  

In the supplemental statement of the case dated June 1998, 
the RO noted that the supplemental statement of the case 
dated in August 1997 had erroneously shown that the issue 
before VA was a claim for increase from 10 percent for the 
service-connected ulcer.  The RO found that this was, in 
actuality, a claim for a compensable evaluation as the 
noncompensable evaluation had been confirmed and continued. 

In July 1998, the RO received a June 1998 statement from 
M.K.C., M.D., the Chief of the Rheumatology Department of the 
Keesler Medical Center, Keesler Air Force Base, Mississippi.  

It was noted that the veteran had been followed for many 
years in the rheumatology clinic at Keesler Medical Center.  
Since this time, the veteran had suffered from chronic 
peripheral inflammatory arthritis, episodic inflammatory low 
back pain, recurrent uveitis, urethritis/prostatitis, 
keratoderma, blennorrhagicum, bilateral plantar fasciitis, 
Achilles tendinitis, enthesitis, sausage digits, prolonged 
morning stiffness, fatigue, and a family history of severe 
arthritis.  X-ray studies had revealed "severely" decreased 
joint spaces, osteophytes, bony erosions, and sacroiliitis.  
A chronically elevated erythrocyte sedimentation rate was 
also noted.  

Dr. C. reported that the veteran suffered from chronic 
arthritis, especially involving the neck, shoulders, hands, 
and knees.  Limited range of motion in these joints, as well 
as deformities of his fingers, was reported.  His daily 
activities, including hygiene, grooming, cooking, writing 
bills, and other manual tasks were limited due to pain and 
disability of the shoulders and hands.  Difficulty in walking 
more than a few blocks secondary to the pain, swelling, and 
deformity in the knees was also noted.  Episodes of increased 
inflammatory low back pain and uveitis more than four times 
per year were also indicated.  Inflammation in his eyes, 
caused by Reiter's syndrome and the medication used to treat 
this condition, were noted to increase his chances of 
developing glaucoma and steroid-induced cataracts   (the 
undersigned must note that there is no indication that the 
veteran currently suffers from glaucoma or cataracts).  

Extensive treatment of the veteran's condition by Dr. C. was 
indicated, including the use of chemotherapy as an 
experimental therapy.  Reiter's syndrome caused an autoimmune 
inflammatory disease involving the skin, joints, tendons, 
eyes, and genitourinary tract.  The condition was noted to 
cause debilitating systemic effects including severe 
stiffness and fatigue from circulating inflammatory cytokines 
(sic).  Reiter's syndrome was reported to be often 
characterized by episodes of acute disease flare-ups with 
chronic pain and progressive disability over time.  In 
conclusion, Dr. C. stated that the veteran was not employable 
due to his pain and severely decreased functional ability.  


Criteria & Analysis

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
issue of whether VA has met its duty to assist the veteran in 
the development of these claims, mandated by 38 U.S.C.A. 
§ 5107(a), will be discussed below.

It is essential in the evaluation of a disability that it be 
reviewed in the relation to its history.  38 C.F.R. § 4.1 
(1998).  Notably, however, where entitlement to compensation 
has been established and an increase in the disability 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Accordingly, while the Board will review the 
veteran's service-connected disabilities in relationship to 
their history, the Board will concentrate its efforts to 
determine the nature and extent of the current disability to 
determine the proper evaluation.  

In reaching the determination to adjudicate these three 
claims, the Board has considered whether this case should be 
remanded a fourth time in order to obtain medical records 
cited by the veteran in March and April 1998 and which do not 
appear to have been obtained by the RO.  These medical 
records include recent treatment of Reiter's syndrome at the 
United States Air Force Hospital in Biloxi, Mississippi, and 
the VAMC in Biloxi, Mississippi.  However, the Board must 
note that none of the medical records cited appear to 
indicate treatment of the service-connected left ring finger.  

Further, in light of the determinations below, the Board 
believes that, while remand of the increased rating claim for 
Reiter's syndrome is required, the claims of entitlement to 
restoration of a 10 percent rating for prepyloric ulcer and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities may be 
adjudicated at this time.  The Board finds no prejudice in 
adjudicating these claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

As noted above, VA has a duty to assist the veteran in 
developing facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  Based on the evidence 
retrieved by the RO and the VA evaluations performed at the 
request of the Board, the Board is satisfied that VA has 
fulfilled its duty to assist the veteran in developing all 
facts pertinent to the claims of entitlement to an increased 
evaluation for the residuals of a fracture of the left ring 
finger, restoration of a 10 percent rating for prepyloric 
ulcer, and entitlement to a total rating based on individual 
unemployability due to the service-connected disabilities.  
The veteran has undergone numerous and complete evaluations.  
Accordingly, the Board will proceed to adjudicate the issues 
on appeal.  

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (1998).  
In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussion of 
whether the standard needed in the controlling regulations 
was an "objective" one based on average industrial 
impairment or a "subjective" one based upon the veteran's 
actual industrial impairment.

In a pertinent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that a 
veteran who, in light of her or his individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantially gainful occupation as a result of a service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
includes a subjective standard.  It is also determined that 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
95-91 (O.G.C. Prec. 95-91), 57 Fed. Reg. 2317 (1992).  

The Board is bound in its decision by the regulations, the 
Secretary's instructions and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 1991 
& Supp. 1998).  In determining whether the veteran is 
entitled to a total disability rating based on individual 
unemployability, neither his nonservice-connected 
disabilities nor his age may be considered.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Thus, the Board may not 
consider nonservice-connected disabilities on his ability to 
function.

In order to evaluate the veteran's claim under the objective 
standard, the Board has evaluated the service-connected 
disabilities under the VA Schedule for Rating Disabilities.  
Disability evaluations are determined by the application of a 
rating schedule which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Under 38 C.F.R. § 4.16(a) a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability; that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advanced age.  38 C.F.R. §§ 3.341(a) and 4.19 (1998).

In this case, the veteran is service connected for Reiter's 
syndrome, currently evaluated as 40 percent disabling; the 
residuals of a fracture of the left ring finger, evaluated as 
10 percent disabling; and a prepyloric ulcer, previously 
evaluated as 10 percent disabling, now evaluated as 
noncompensable; status post fusion of the right third toe, 
bilateral power leg varicose veins, and status post 
pneumothorax, each evaluated as noncompensable.  He combined 
schedular evaluation is 50 percent.

Bases on the evidence cited above, the residuals of a 
veteran's service-connected fracture of the left ring finger 
include a metal fixation pin traversing the distal end of the 
fourth metacarpal and the midshaft of the fourth metacarpal 
with an apparent old fracture of the distal fourth 
metacarpal.  Mild tenderness in this finger has been noted.  

A fracture of the left ring finger is not specifically listed 
in the rating schedule.  Under 38 C.F.R. § 4.20 (1998), when 
an unlisted condition is encountered it will be permissible 
to rate the condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
The veteran's service-connected left ring finger disability 
does not cause ankylosis.  In this case, however, the RO has 
found that 38 C.F.R. § 4.71a, Diagnostic Code 5226 (ankylosis 
of the middle finger) is the most appropriate diagnostic code 
with which to rate the veteran's service connected 
disability.  

The Board does not agree.  In this case it is not the 
veteran's index finger that is disabled, but his ring finger.  
Thus, 38 C.F.R. § 4.71a, Diagnostic Code 5227 (ankylosis of a 
finger other than the thumb, index finger, or middle finger) 
would appear to be the more appropriate code to evaluate the 
veteran's condition.  Under Diagnostic Code 5227, the veteran 
would receive a noncompensable evaluation.  Under Diagnostic 
Code 5226, the maximum evaluation is 10 percent.  
Consequently, under either Diagnostic Code, an increase in 
the disability evaluation is unwarranted.  The undersigned 
has reviewed in detail 38 C.F.R. § 4.71a (the schedule for 
ratings of the musculoskeletal system) and finds no basis to 
award an evaluation greater than 10 percent for a single 
finger of the left hand.  Accordingly, the veteran's claim of 
entitlement to an increased rating for this disability is 
denied.

With regard to the veteran's claim of entitlement to an 
increased evaluation and restoration of his previously 
compensable ulcer condition, the Board finds that the VA 
examination of July 1995 provides a basis to conclude that 
the veteran's condition is mildly disabling.  Accordingly, 
the condition is entitled to a 10 percent evaluation.  

VA established specific requirements that must be met in 
order for the RO to reduce certain service-connected 
disability ratings.  The 10 percent evaluation for the 
service-connected disability had not been in effect for five 
years or more.  Accordingly, the provisions of paragraphs (a) 
and (b) of 38 C.F.R. § 3.344 (1998) do not apply.  Under 
38 C.F.R. § 3.344(c) (1998), VA may reduce the evaluation of 
a service-connected disability when reexaminations disclose 
"improvement."  Under 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (duodenal ulcer), a "mild" duodenal ulcer with 
recurring symptoms once or twice yearly warrants a 10 percent 
evaluation.  A moderate duodenal ulcer, with recurring 
episodes of severe symptoms 2 or 3 times a year averaging 10 
days in duration, or with continuous moderate manifestations, 
warrants a 20 percent evaluation.  

In this case, the veteran has complained consistently of food 
lodging in his midesophageal area.  He has stated that, at 
times, liquids will not pass through and that he must force 
himself to vomit on occasion for relief.  The use of regular 
medication for treatment of this condition is also shown.  
Based on these difficulties, which have not been disputed by 
the RO, the Board believes that the ulcer condition would be 
considered mild and, accordingly, warrants a 10 percent 
evaluation.  

The physical examination of July 1995, revealing no 
indication of abdominal pain, nausea, vomiting, constipation 
or diarrhea, provides the basis to conclude that a 20 percent 
evaluation under Diagnostic Code 7305 is not warranted.  This 
conclusion is also based on the veteran's current complaints, 
which do not indicate recurring episodes of severe symptoms 2 
or 3 times a year, averaging 10 days in duration, or with 
continuous moderate manifestations.  A detailed review of 
outpatient treatment records, noting limited occasional 
treatment for an ulcer disorder, supports the determination 
that the condition is "mild," also supports the conclusion 
that the condition does not warrant a 20 percent evaluation.  

The July 1995 VA evaluation of the veteran's stomach was not 
before the RO when it initially determined to reduce the 
disability evaluation for the veteran's ulcer.  The basis for 
the determination that the veteran's condition had 
"improved" since the RO awarded the veteran a 10 percent 
evaluation is unclear.  



In May 1990, the RO apparently found that the veteran was not 
entitled to a 10 percent evaluation based on a statement that 
this condition was now "asymptomatic."  However, at the VA 
evaluation performed two months before the May 1990 rating 
decision, the veteran specifically reported he had difficulty 
swallowing foods to the point that food would not enter his 
stomach.  While evaluation of the digestive system in March 
1990 indicated that the condition was asymptomatic, the VA 
evaluator does not dispute the contention that he is having 
difficulty swallowing foods.  

Simply stated, in the opinion of the undersigned, the March 
1990 VA evaluation does not indicate sufficient 
"improvement" to warrant a reduction in the veteran's 
disability evaluation.  The veteran's consistent complaints 
regarding this condition over a number of years only supports 
this conclusion.  The RO has never disputed the veteran's 
contention that he suffers from mild difficulties associated 
with this disorder.  In light of the March 1990 VA 
evaluation, the determination that the veteran's condition 
had "improved" since the RO awarded the 10 percent 
evaluation in April 1987 is unclear.  

The rating specialist in August 1997, who mistakenly 
concluded that the issue before the RO was whether the 
veteran was entitled to an evaluation greater than 10 percent 
for this condition, and provides an explanation as to why the 
veteran's condition was now 10 percent disabling, only 
supports this conclusion.  In this regard, the undersigned 
must note the minimum symptomatology required for a 
10 percent evaluation under Diagnostic Code 7305.  Under this 
evaluation, the veteran is only required to show recurring 
symptoms once or twice yearly.  Based on the veteran's 
subjective complaints, standing alone, and the failure of any 
objective medical evidence to dispute this contention, 
restoration of the 10 percent evaluation is in order.  


Based on the analysis above, the veteran does not meet the 
minimum requirements for a 100 percent disability evaluation 
under 38 C.F.R. § 4.16(a).  The veteran's combined disability 
evaluation at this time is 50 percent.  While one of the 
veteran's disabilities is rated 40 percent or more, the 
veteran's combined rating is not 70 percent or more.  
Accordingly, the veteran does not meet the minimum standard 
requirements for a total disability rating for compensation 
based on unemployability under 38 C.F.R. § 4.16(a) (1998).  

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating for compensation purposes 
based on individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. 
§ 4.16(a) the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an extra-
schedular basis, is unemployable by reason of his service-
connected disabilities.

As noted within Kellar v. Brown, 6 Vet. App. 156, 161 (1994), 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) and a total rating under § 4.16(b) are based on 
different factors.  Nevertheless, in order for the veteran to 
prevail under 38 C.F.R. § 4.16(b), the evidence must show 
that the veteran is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  The Board has considered carefully 
the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  Based on 
this regulation and a detailed review of the record, the 
Board finds that the evidence shows that the disabilities in 
question are so exceptional and unusual as to warrant the 
assignment of an extraschedular evaluation.  

"Reiter's syndrome" is "a triad of symptoms of unknown 
etiology . . . chiefly affecting young men, and usually 
running a self-limited but relapsing course.  Most affected 
patients have increased levels of histocompatibility antigen 
HLA-B27.  It possibly represents an abnormal immune response 
to certain infections, perhaps related to hereditary 
susceptibility."  Wallin v. West, 11 Vet. App. 509, ___ 
(1998) (citing Dorland's Illustrated Medical Dictionary 1638 
(28th ed. 1994)).  

As indicated in governing regulations and Court precedents, 
38 C.F.R. § 3.321(b)(1) applies in only "exceptional" cases 
where the ratings in the VA Schedule for Ratings Disabilities 
are inadequate to compensate for the average loss of earning 
capacity attributable to specific disabilities.  In this 
regard, the Board has carefully examined the medical opinions 
supplied by Dr. C. and the VA medical provider who evaluated 
the veteran in May 1998.  In evaluating the probative value 
of competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The United States 
Court of Appeals for the Federal Circuit held that the Board 
has "the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence." Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997)

In this case, the Board has concluded that the medical 
opinion of Dr. C. is superior to that of the VA examiner who 
evaluated the veteran in May 1998.  In May 1998, the VA 
examiner concluded that, because the veteran was able to 
dress himself and drive himself to the examination, he would 
"qualify for at least the sedentary work level."  The basis 
for this conclusion, in light of the seriousness of the 
veteran's condition, is extremely unclear.  

The veteran suffers from a serious physical condition that 
causes numerous difficulties.  These difficulties are well 
documented in the June 1998 statement of Dr. C..  While it is 
true that the Court has rejected the "treating physician 
rule" that gives the opinions of treating physicians greater 
weight in evaluating claims made by veterans (Guerrieri, 4 
Vet. App. at 473) the Court has also stated that the VA is 
not free to ignore the opinion of a treating physician.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

In the opinion of the Board, the 40 percent evaluation 
currently assigned the veteran's Reiter's syndrome does not 
adequately consider all of these conditions cited by Dr. C..  
Utilizing the rating schedule to evaluate each of the 
veteran's disabilities associated with Reiter's syndrome, 
including fatigue, periodic flare-ups, joint swelling, 
stiffness, and pain would, in the opinion of the undersigned, 
be extremely complex.  Dr. C.'s citation to the use of 
experimental chemotherapy in the treatment of this condition 
only underlines the serious nature of this disability.  The 
increasing difficulties the veteran has had with this 
disability are well documented within both the veteran's 
service medical records and post service medical records over 
the last 20 years.

The continuing decline of the veteran's condition, the fact 
that he is currently receiving SSA benefits based on the 
service-connected disabilities, and the veteran's consistent 
complaints which, in the opinion of the undersigned, are 
credible, only support the conclusion that he warrants a 
total rating based on individual unemployability due to his 
service-connected disabilities.  In this regard, while an SSA 
decision with regard to unemployability is not controlling 
for purposes of VA adjudication, this decision is 
"pertinent" to a determination of the veteran's ability to 
engage in substantially gainful employment.  See Martin v. 
Brown, 7 Vet. App. 136, 140 (1993).  

As noted by the Court in Collier v. Derwinski, 
1 Vet. App. 413 (1991), there are significant similarities 
between the Social Security Act and the laws and regulations 
pertaining to VA benefits.  The veteran was granted SSA 
benefits in October 1986, less than six months after he was 
discharged from active service.  The decision of SSA appears 
almost entirely based on the veteran's service medical 
records.  

This fact only supports the veteran's claim.  While several 
VA examiners have concluded that the veteran is capable of 
performing sedentary work, these opinions, in light of the 
opinion of Dr. C., do not appear to be supported by the 
current medical evidence of record.  In the opinion of the 
undersigned, the medical evidence of record does not support 
the medical opinions concluding that the veteran is capable 
of sedentary work.   

Based on a review of the record as a whole, the Board finds 
that the veteran's service-connected disabilities influence 
employability in ways not contemplated by the rating 
schedule.  The medical evidence that the Board has found most 
probative in this case, the June 1998 opinion of Dr. C., 
provides a basis to find that the veteran is incapable of 
securing employment due to his service-connected 
disabilities.  In making this determination, the Board has 
taken into consideration the veteran's complaints of pain.  
See DeLuca,  8 Vet. App. at 206.  The June 1998 medical 
opinion supports the veteran's complaints of pain.  

The veteran is a high school graduate with one year of 
college.  He has not worked since his discharge from active 
service.  Clearly, he is incapable of performing the work of 
a construction electrician, the work he performed in the 
Navy.  Based on a review of the veteran's employment history, 
he has never been employed in a job of a sedentary nature.  
Based on the extent of disability associated with the 
veteran's Reiter's syndrome, the Board finds that the 
preponderance of the evidence supports a determination that 
the veteran is unemployable due to his service-connected 
disabilities under 38 C.F.R. § 4.16(b).  

The issue of entitlement to an increased rating for Reiter's 
syndrome, currently evaluated as 40 percent disabling, has 
not been fully developed by the RO.  Further, the veteran 
suffers from several noncompensable disabilities.  
Nevertheless, based on the current evidence of record, the 
Board finds that sufficient medical information is available 
at this time to determine that the veteran is unemployable 
due to his service-connected disabilities under 38 C.F.R. 
§ 4.16(b).  Accordingly, additional development of this issue 
is not warranted.  




ORDER

Entitlement to an increased rating for the residuals of a 
fracture of the left ring finger is denied.  

Restoration of a 10 percent evaluation for prepyloric ulcer 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

With regard to the veteran's claim for increased rating for 
Reiter's syndrome, currently evaluated as 40 percent 
disabling, as noted above, in April 1998, the veteran 
specifically cited to treatment of this condition at the 
United States Air Force Hospital and VA Medical Center in 
Biloxi, Mississippi.  Based on a review of the claims folder, 
it is unclear if the RO has attempted to obtain these 
records.  


In addition, in the February 1998 remand, the Board 
specifically noted that the chronic residuals of Reiter's 
syndrome were to be evaluated on the basis of limitation of 
motion or ankylosis under the appropriate diagnostic codes 
pertaining to the disability of the specific joint or joints 
involved.  This has not been accomplished.  The medical 
opinions of Dr. C. and the VA evaluator of May 1998 clearly 
indicate the veteran has difficulties associated with chronic 
arthritis, especially involving the neck, shoulders, hands 
and knees.  

A review of the June 1998 supplemental statement of the case 
fails to indicate that the RO has considered the appropriate 
diagnostic codes pertaining to the disability of the specific 
joints involved.  This must be accomplished in order to 
determine the proper evaluation for Reiter's syndrome.  

Under 38 C.F.R. § 4.71a (1998), the rating schedule dictates 
that the residuals of limitation of motion, as reported 
within VA evaluations in this case, are to be rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes, a 
rating of 10 percent is for application for "each" such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic 
Code 5002.  Limitation of motion must be objectively 
confirmed by such findings as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Under this 
regulation, the ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  The higher evaluation would be assigned.  

In light of the determination that the veteran is entitled to 
a total rating based on individual unemployability due to his 
service-connected disabilities, the RO may wish to 
communicate directly with the veteran and his representative 
in order to determine if the veteran wishes to withdraw the 
claim of entitlement to an increased rating for Reiter's 
syndrome.  Unless, and until, the veteran withdraws his 
claim, VA must adjudicate this issue.  See AB v. Brown, 
6 Vet. App. 35 (1993).  Accordingly, the case is REMANDED to 
the RO for the following actions:



1.  The RO should obtain copies of recent 
treatment records pertinent to the 
veteran's claim from any VA or non-VA 
source which has not been previously 
secured, including pertinent medical 
records from the Keesler Air Force Base 
Hospital, Keesler, Mississippi, and VA 
Medical Center in Biloxi, Mississippi.  

2.  The RO should obtain from the Social 
Security Administration a copy of any 
recent disability determination made and 
a copy of the medical records upon which 
the award was based. 

3.  The RO should request the veteran to 
list all joints he believes are affected 
by his service-connected Reiter's 
syndrome and the effect that each has on 
his ability to function on a day-to-day 
basis.  The veteran is requested to be as 
specific as possible regarding the 
specific joint or joints involved.  

4.  The RO should arrange for a VA 
rheumatology examination to determine the 
nature, extent and severity of the 
veteran's service-connected Reiter's 
syndrome.  The claims folder or the 
pertinent medical records contained 
therein, including, but not limited to, 
the June 1998 statement of Dr. C. and a 
copy of the Board's remand in this case, 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation 
caused by Reiter's syndrome.  The 
examiner should provide explicit 
responses to the following questions:  


(a)  Does the veteran have active 
Reiter's syndrome?

(b)  What are the manifestations of 
Reiter's syndrome?  Any disability which 
can be reasonably associated with 
Reiter's syndrome, including an eye 
disability, should be noted.  

(c)  The veteran has complaints of pain 
which he attributes to Reiter's syndrome.  
The examiner is requested to specifically 
comment on the presence or absence of any 
objective manifestations that would 
demonstrate functional impairment due to 
pain attributable to Reiter's syndrome.  
The examiner is asked to specify the 
joint or joints involved and to 
distinguish, if possible, between any 
nonservice-connected condition, if any, 
and Reiter's syndrome.

(d)  Does the veteran have incoordination 
or an impaired ability to execute skilled 
movements smoothly as a result of 
Reiter's syndrome?  If so, the examiner 
should comment on the severity of his 
incoordination and the effects his 
incoordination has on his ability to 
function.  The examiner is also asked to 
specify the joint or joints involved.

(e)  The examiner is asked to review the 
veteran's statement requested in 
paragraph three of this determination and 
indicate whether there is objective 
evidence to support a finding that joint 
pain or limitation of motion in any joint 
or joints cited by the veteran is as 
likely as not associated with Reiter's 
syndrome.




5.  The RO should review the medical 
reports above to determine if they meet 
the requirements of paragraph four and 
the requirements of Ferguson v. 
Derwinski, 1 Vet. App. 428 (1991).  If 
not, the report or reports should be 
returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1998).  

6.  Thereafter, the case should be 
reviewed by the RO in light of the 
instructions mandated in Ferguson.  
Consideration should be accorded to 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Code 5002 (1998) and whether 
these sections provide a basis for any 
change in the award of compensation 
benefits for Reiter's syndrome, 
particularly in light of the Board's 
discussion above.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 11 -

